FILED
                           NOT FOR PUBLICATION                              APR 30 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10308

              Plaintiff - Appellee,              D.C. No. 4:09-cr-01733-RCC-
                                                 JCG-2
  v.

ALEX TORRES IBARRA, AKA Alex                     MEMORANDUM *
Ibarra Torres,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                            Submitted April 18, 2012 **
                             San Francisco, California

Before: KOZINSKI, Chief Judge, N.R. SMITH and CHRISTEN, Circuit Judges.

       We affirm the conviction of Alex Torres-Ibarra (“Torres”) for twenty-one

charges of Aiding and Abetting False Statements During Purchase of Firearms, in




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. §§ 924 (a)(1)(A) and 2(a), and one count of Engaging in the

Business of Dealing Firearms without a License, in violation of 18 U.S.C.

§§ 922(a)(1)(A) and 924(a)(1)(D).

         The district court had jurisdiction over violations of 18 U.S.C.

§§ 924(a)(1)(A) and 922(a)(1)(A), whether or not an interstate commerce nexus is

alleged or included in the text of the statute. See Gonzales v. Raich, 545 U.S. 1, 17

(2005); Huddleston v. United States, 415 U.S. 814, 833 (1974). In addition, the

interstate commerce nexus is not an element required to be charged for violation of

18 U.S.C. § 922(a)(1)(A). United States v. Redus, 469 F.2d 185, 187-88 (9th Cir.

1972).

         The clear and detailed statutory and regulatory requirements of 18 U.S.C.

§ 924(a)(1)(A) are not unconstitutionally vague. See United States v. Jae Gab

Kim, 449 F.3d 933, 942 (9th Cir. 2006). These requirements apply to the false

representations Torres aided and abetted in this case.

         The indictment sufficiently alleged aiding and abetting, because this charge

is embedded in every federal crime. United States v. Garcia, 400 F.3d 816, 820

(9th Cir. 2005). Even assuming any deficiency, Torres has not shown that he was

prejudiced, because he was fairly informed of the charges against him. Hagner v.

United States, 285 U.S. 427, 431-32 (1932).


                                             2
      There was sufficient evidence presented at trial to support Torres’

convictions for aiding and abetting, id. at 431, because 1) Torres was the one who

took the “orders” for the firearm purchases, believing that the ultimate purchaser

could not buy firearms himself because he was not a United States citizen; 2)

Torres contacted his cousin and directed him to purchase certain types and

quantities of firearms, because Torres believed he was prohibited from purchasing

firearms due to an outstanding arrest warrant; 3) after Torres’ cousin purchased the

firearms, Torres then provided the firearms to the ultimate purchaser and gave a

“cut” of his profits to his cousin; and 4) Torres admitted that he knew what he was

doing was wrong, and it was his fault for getting his cousin involved in trouble.

      Viewing the evidence “in the light most favorable to the prosecution,”

United States v. Nevils, 598 F.3d 1158, 1164 (9th Cir. 2010) (en banc), the district

court did not err by concluding that, since Torres was the one who directed his

cousin’s activities and told his cousin how to go about purchasing the firearms, it

was reasonable for the jury to infer that Torres aided and abetted his cousin.

Furthermore, the evidence demonstrates that Torres knew that the identity of the

purchaser was important for the purchase of a firearm, and that a misrepresentation

of identity was necessary for his cousin to purchase the firearms on Torres’ behalf.

      AFFIRMED.


                                          3